Citation Nr: 1535829	
Decision Date: 08/21/15    Archive Date: 08/31/15

DOCKET NO.  12-17 721A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for a skin condition.  

2.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for joint pain of the right knee. 

3.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for headaches.

4.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for shortness of breath.

5.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for a neurological twitch.  

6.  Entitlement to service connection for a skin disorder.  

7.  Entitlement to service connection for a disability manifested by joint pain of the right knee. 

8.  Entitlement to service connection for headaches.

9.  Entitlement to service connection for a disability manifested by shortness of breath, to include as secondary to service-connected posttraumatic stress disorder (PTSD).

10.  Entitlement to service connection for a neurological twitch, to include as secondary to service-connected PTSD.  

11.  Entitlement to service connection for a lumbar spine disability. 

12.  Entitlement to service connection for a disability manifested by joint pain of the hands and wrists. 

13.  Entitlement to service connection for a left knee disability.  

14.  Entitlement to service connection for a disability manifested by joint pain of the right shoulder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his wife



ATTORNEY FOR THE BOARD

T. S. Willie, Counsel


INTRODUCTION

The Veteran served on active duty from June 1976 to August 1978 and from October 1980 to September 1991.  He also had service in the Reserves.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran was afforded a videoconference hearing before the undersigned in April 2015.  A transcript of that hearing is associated with the record.  

The Board notes that the Veteran perfected an appeal to the issues of entitlement to service connection for PTSD, whether new and material evidence has been received to reopen the claim for entitlement to service connection for memory loss and entitlement to service connection for a left shoulder disability.  In a December 2013 rating decision, however, service connection for PTSD (also claimed as memory loss) and a left shoulder disability was granted.  As the benefits sought on appeal have been granted, the Board no longer has jurisdiction over these claims.  

The issues of entitlement to service connection for a skin disorder, a disability manifested by joint pain of the right knee, headaches, a disability manifested by shortness of breath, a neurological twitch, a lumbar spine disability, a disability manifested by joint pain of the hands and wrists, and a left knee disability, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ). 



FINDINGS OF FACT

1.  Service connection for a neurological twitch, shortness of breath, headaches, joint pain of the right knee, and a skin condition was last denied in a May 1996 rating decision.  The evidence added to the record with regard to these disabilities since the May 1996 rating decision is not cumulative or redundant and does relate to an unestablished fact necessary to substantiate the claims.  

2.  Right shoulder status post arthroscopic repair and degenerative AC joint with glenoid spur is attributable to service.  


CONCLUSIONS OF LAW

1.  The May 1996 rating decision denying service connection for neurological twitch, shortness of breath, headaches, joint pain of the right knee, and a skin condition is final.  New and material evidence to reopen the claims for service connection for neurological twitch, shortness of breath, headaches, joint pain of the right knee, and a skin condition has been received.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. §§ 3.156 (1995 & 2015), 20.302, 20.1103 (1995).

2.  Right shoulder status post arthroscopic repair and degenerative AC joint with glenoid spur was incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's findings in this decision are fully favorable to the Veteran further discussion of VA's duties to notify and assist is not necessary.  




Claims to Reopen

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  Evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343, 1347 (2000).  In deciding whether new and material evidence has been submitted the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Shade, 24 Vet. App. at 117.  

The Veteran appeals the denial to reopen the claims for entitlement to service connection for neurological twitch, shortness of breath, headaches, joint pain of the right knee, and a skin condition.  In a May 1996 rating decision, service connection for these disabilities was denied.  The RO found that the illnesses were not shown during service nor were they manifested to a compensable degree within two years after service.  The Veteran did not appeal that decision or submit new and material evidence within a year of the decision.  The decision became final.  38 C.F.R. §§ 3.156, 20.302, 20.1103 (1995).

At the time of the last final denial, the only service treatment record available, dated June 9, 1979, was a report of examination from when the Veteran was in the Reserve Officer Training Corps.  The record also contained post service treatment records showing treatment for skin problems to include eczema and complaints of headaches, joint aches, and muscle twitching.  Since the last final denial, the Veteran has submitted lay statements from family and friends discussing his medical problems since his return from service to include headaches, twitching, periodic rashes and skin blotches, and joint pain.  He has also testified before the undersigned regarding these conditions.  Treatment records showing continued complaints for the disabilities have also been associated with the file.  

After reviewing all of the evidence of record available at the time of the May 1996 rating decision and in light of the evidence received since that decision to include lay statements submitted in June 1997 and resubmitted in 2009 discussing the Veteran's physical condition before and after service and the Veteran's testimony to include that his shortness of breath may be related to his service-connected PTSD, the Board finds that the new evidence raises a reasonable possibility of substantiating the Veteran's claims of entitlement to service connection for neurological twitch, shortness of breath, headaches, joint pain of the right knee, and a skin condition.  Accordingly, the claims are reopened.

Service Connection 

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

The Board finds that service connection for a right shoulder disability to include status post arthroscopic repair and degenerative AC joint with glenoid spur is warranted.  To that end, in a May 1996 rating decision, service connection for joint pain of the right shoulder was denied.  The RO found that the illnesses were not shown during service nor were they manifested to a compensable degree within two years after service.  The Veteran did not appeal that decision or submit new and material evidence within a year of the decision.  

The Board notes, however, at the time of the May 1996 rating decision many of the Veteran's service treatment records were unavailable.  Since that time, service treatment records have been associated with the file showing that the Veteran complained of and was treated for his right shoulder in service.  38 C.F.R. § 3.156(c) states that at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  Id. 

Based on 38 C.F.R. § 3.156(c), the Board has reconsidered the claim.  Here, the Board is presented with in-service complaints and treatment for the right shoulder.  Furthermore, in October 2013, the VA examiner was asked to address the issue of whether the Veteran's right shoulder and left shoulder condition was at least as likely as not (50 percent or greater probability) incurred in or caused by service.  He opined that the claimed condition was at least as likely as not (50 percent or greater probability) incurred in or caused by the claimed in-service injury, event, or illness.  In light of the service treatment records, VA examination report and the lay statements of record, the Board finds that service connection for a right shoulder disability is warranted.  Accordingly, the claim is granted.  


ORDER

New and material evidence has been received, the claim for entitlement to service connection for a skin condition is reopened.  

New and material evidence has been received, the claim for entitlement to service connection for joint pain of the right knee is reopened.  

New and material evidence has been received, the claim for entitlement to service connection for headaches is reopened.  

New and material evidence has been received, the claim for entitlement to service connection for shortness of breath is reopened.  

New and material evidence has been received, the claim for entitlement to service connection for neurological twitch is reopened.  

Entitlement to service connection for right shoulder status post arthroscopic repair and degenerative AC joint with glenoid spur is granted.  


REMAND

Having reopened the claims of entitlement to service connection for neurological twitch, shortness of breath, headaches, joint pain of the right knee, and a skin condition, the Board finds that a remand is warranted for additional due process considerations.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  The Court has held that before the Board may address a matter that has not been addressed by the RO, it must consider whether the claimant has been given adequate notice of the need to submit evidence or argument on that question and an opportunity to submit such evidence and argument and to address that question at a hearing, and, if not, whether the claimant has been prejudiced thereby.  In this case, the RO has not considered the claims for service connection for a neurological twitch, shortness of breath, headaches, joint pain of the right knee, and a skin condition on the merits.  As such, a remand is warranted so that they can do so without prejudice to the Veteran.

Additional development and examination is also warranted. 

The Veteran has testified that he had wrist pain and weakness in service that recurred periodically, that his back and knee pain began in service, that he has had shortness of breath that he first noticed while wearing chemical protective gear during Operation Desert Storm, that his neurological twitch started during his service during Operation Desert Storm, that his headaches began in service and have persisted, and that he first noticed problems with his skin shortly after returning from his service during Operation Desert Storm.  The Veteran has also submitted lay statements from others relaying their observations of his conditions.  As such, the Board finds that examinations and medical opinions are in order.  

The Board recognizes that VA medical opinions have already been obtained regarding some of these issues; however, these opinions are not adequate as they do not account for the lay statements about the onset and history of the Veteran's symptoms.  For example, in October 2013 an examiner provided a negative opinion regarding the lumbar spine claim reasoning that the service records only documented a single episode of treatment for back pain with no subsequent notes.  The examiner also noted no post discharge evidence or documentation of treatment.  It appears that the examiner's opinion is based on the premise that the Veteran had one incident in service and then no symptoms until years later.  This is contrary to the lay evidence of record.  

As the Veteran served in Southwest Asia during the requisite time period, 38 C.F.R. § 3.317 (Compensation for certain disabilities occurring in Persian Gulf Veterans) is for consideration in this case.  The issue of entitlement to service connection for joint pain of the hands and wrists is currently on appeal.  The Veteran was examined for this condition in October 2013 and the examiner diagnosed a history of left wrist strain.  No current diagnosis for the left wrist was offered, nor was any diagnosis related to the right wrist.  As joint pain is specifically listed in § 3.317 as a sign or symptom which may be a manifestation of undiagnosed illness or medically unexplained chronic multisymptom illness, further examination is necessary.  Of note, other signs or symptoms relevant to these claims which may be manifestations of undiagnosed illness include headache, neurological symptoms, and signs or symptoms involving the respiratory system or skin.

Given the possibility that the Veteran's neurological twitch and shortness of breath could be related to his service-connected PTSD, on remand the Veteran should be provided notice on how to substantiate a claim for service connection on a secondary basis.  The Veteran has also identified outstanding treatment records.  With his assistance, attempts should be made to obtain any relevant records.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a notice letter addressing how to substantiate claims for service connection on a secondary basis.

2.  Ask the Veteran to identify any outstanding, relevant VA or private treatment records and ask that he provide authorization to obtain any private treatment records.  After securing any necessary authorization, these records should be requested.  If any requested records are not available, the Veteran should be notified of such.

3.  After the above has been completed, schedule the Veteran for a VA orthopedic examination to determine the presence and nature of any current knee, lumbar spine, hand, or wrist disability.  The claims file should be made available to and reviewed by the examiner.  All necessary tests should be conducted and the results reported. 

Following review of the claims file and examination of the Veteran, the examiner is asked to address the following: 

(a) List all appropriate diagnoses related to the lumbar spine and either knee, hand, or wrist.  
(b) For each diagnosed disorder, offer an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the current disability arose during service or is otherwise related to service. 
(c) If no diagnosis is rendered for the lumbar spine, either knee, either hand, or either wrist, the examiner should address whether there are objective indications of a qualifying chronic disability.  This includes both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  To be "chronic" the disability must have existed for 6 months or more or have exhibited intermittent episodes of improvement and worsening over a 6-month period.  

The examiner is asked to accept as fact the Veteran's statements that he has had pain in his wrists, back, and knees recurring periodically since service.  

A clear rationale for all opinions reached would be of considerable assistance to the Board and is requested.  

4.  After the development in paragraphs (1) and (2) has been completed, schedule the Veteran for a VA skin examination to determine the presence and nature of any current skin disorder.  The claims file should be made available to and reviewed by the examiner.  All necessary tests should be conducted and the results reported. 

Following review of the claims file and examination of the Veteran, the examiner is asked to address the following: 

(a) List all appropriate diagnoses related to the skin.  
(b) For each diagnosed disorder, offer an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the current disorder arose during service or is otherwise related to service. 
(c) If no diagnosis is rendered, the examiner should address whether there are objective indications of a qualifying chronic disability.  This includes both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  To be "chronic" the disability must have existed for 6 months or more or have exhibited intermittent episodes of improvement and worsening over a 6-month period.  

The examiner is asked to accept as fact the statements by the Veteran and his wife that they first noticed problems with his skin shortly after he returned from serving in Southwest Asia during Operation Desert Storm.  

A clear rationale for all opinions reached would be of considerable assistance to the Board and is requested.  

5.  After the development in paragraphs (1) and (2) has been completed, schedule the Veteran for a VA neurological examination to determine the presence and nature of any current neurological disorder related to his complaints of headaches and neurological twitch.  The claims file should be made available to and reviewed by the examiner.  All necessary tests should be conducted and the results reported. 

Following review of the claims file and examination of the Veteran, the examiner is asked to address the following: 

(a) List all appropriate diagnoses related to the complaints of headaches and neurological twitch.  
(b) For each diagnosed disorder, offer an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the current disability arose during service or is otherwise related to service. 
(c) If no diagnosis is rendered, the examiner should address whether there are objective indications of a qualifying chronic disability.  This includes both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  To be "chronic" the disability must have existed for 6 months or more or have exhibited intermittent episodes of improvement and worsening over a 6-month period.
(d) If the Veteran has a twitch, the examiner should offer an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the twitch was (i) caused by or (ii) aggravated by (permanently worsened) his service-connected PTSD. 

The examiner is asked to accept as fact the Veteran's statements that he noticed a twitch and had headaches during service.  

A clear rationale for all opinions reached would be of considerable assistance to the Board and is requested.  

6.  After the development in paragraphs (1) and (2) has been completed, schedule the Veteran for an appropriate VA examination to determine the presence and nature of any current disorder related to his complaints of shortness of breath.  The claims file should be made available to and reviewed by the examiner.  All necessary tests should be conducted and the results reported. 

Following review of the claims file and examination of the Veteran, the examiner is asked to address the following: 

(a) List all appropriate diagnoses related to the complaints of shortness of breath.  
(b) For each diagnosed disorder, offer an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the current disability arose during service or is otherwise related to service. 
(c) If no diagnosis is rendered, the examiner should address whether there are objective indications of a qualifying chronic disability.  This includes both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  To be "chronic" the disability must have existed for 6 months or more or have exhibited intermittent episodes of improvement and worsening over a 6-month period.
(d) If the Veteran has shortness of breath, the examiner should offer an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the shortness of breath was (i) caused by or (ii) aggravated by (permanently worsened) his service-connected PTSD. 

The examiner is asked to accept as fact the Veteran's statements that he noticed himself being short of breath during his service during Operation Desert Storm.  

A clear rationale for all opinions reached would be of considerable assistance to the Board and is requested.  

7.  Then, the record should again be reviewed.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


